In an action to recover under the double indemnity provisions of a policy of life insurance, the appeal is from an order denying appellant’s application to change the place of trial of the action from the City Court of the City of New York, County of Kings, to the Supreme Court, Essex County ('Civ. Prac. Act, § 189). Order reversed, without costs, and motion granted to .the extent of changing the place of trial to the Supreme Court, Queens County, when the action is actually reached for trial on the City Court Calendar. Although appellant does not name its nonprofessional witnesses nor set forth the substance of their proposed testimony, in the light of the qualified consent of respondent and the lack of authority of the City Court to subpoena witnesses from Essex 'County, where the death occurred, trial should be had in the Supreme Court and “ in another county”. Wenzel, Acting P. J., Beldoek, Murphy, Hallman and Kleinfeld, JJ., concur.